DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.

Information Disclosure Statement

The IDS filed 7/15/2020 has been considered by the Examiner.


Allowable Subject Matter

Claims 1-9 are allowed. The closest prior art found by the Examiner includes US PG Pub. No. 2011/0231652 to Bollay et al. (hereinafter Bollay), US PG Pub. No. 2004/0088539 to Infante et al. (hereinafter Infante), and US PG Pub. No. 2017/0346851 to Drake. None of the prior art references, in either alone or in combination, teach the use of transmission data structures including cryptographic parameters between two devices, each in its own network, negotiated between the two devices and then using the negotiated cryptographic parameters to encrypt packets sent by one device to the other device via a one-way communication unit. Bollay teaches handshake procedure to generate encryption keys, but fails to dictate the transmission of packets to another device via a one-way connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S POWERS/Primary Examiner, Art Unit 2419